DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-15, 17 and 19-23 are allowed.
Claim 1 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “...the beam splitting assembly comprises a 1-D beam splitter, a focusing lens and one or more rollers operable to allow manual movement of the handpiece along a direction perpendicular to a 1-D fractionated micro-dot line to form a 2-D micro-spot pattern.”
Claim 21 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “...wherein the handpiece body further comprises: a fast photodetector operable to sense the sub-nanosecond pulsed laser beam and to shut down the pump laser source to avoid double or multiple pulsing; a homogenizer before the beam splitting assembly to mitigate beam characteristic changes at different repetition rates; a vibrator operable to vibrate to warn or provide feedback to a user if there is any malfunction of the laser or sliding speed is too slow or too fast; an attenuator operable to achieve appropriate energy for treatment of different skin types or LIOB depth; and/or one or two rollers to guide movement of the fractional handpiece and to synchronize with laser pulsing.”
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828